Citation Nr: 1813891	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.   Entitlement to service connection for renal failure, to include as secondary to service-connected pilonidal cyst, and as secondary to prescription of NSAIDs due to a right shoulder disability.

2.   Entitlement to compensation under 38 U.S.C. § 1151 for renal failure, resulting from NSAID prescription.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from May 1954 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO is the Agency of Original Jurisdiction (AOJ) in this claim.  The AOJ denied the benefits sought on appeal.

The Board notes that the Veteran filed to re-open his claim for entitlement to service connection for a right shoulder disability.  The RO re-opened and denied the claim on February 14, 2017.  This claim has not been appealed within a year, nor has new evidence been submitted, therefore that decision is final.


FINDINGS OF FACT

1.   The Veteran's currently diagnosed kidney disability was not present in service, nor did it manifest within the presumptive period after discharge, nor is there a continuity of symptomatology since service, nor was it otherwise caused by a service-connected disability.

2.   The Veteran's kidney disability is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing NSAIDs, or proximately caused by an event not reasonably foreseeable as a result of NSAID prescription.





CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for a kidney disability have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.   The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a kidney disability as a result of NSAID prescription have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran filed his claim for service connection for a kidney disability using a VA Form 21-526EZ for fully developed claims.  When filing a fully developed claim, the Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify, and the Veteran has not alleged any error in the VCAA notice.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA has also satisfied its duty to assist.  The VA has undertaken appropriate actions to obtain all evidence relevant to this claim.  The AOJ has secured the Veteran's service treatment records (STRs), and VA treatment records.  The Veteran has submitted personal statements as well presented arguments from his representative in an informal hearing presentation.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.

The Veteran was afforded a June 2015 VA examination for the claimed complications due to the Veteran's service-connected pilonidal cyst.  The Board has reviewed this examination and finds it adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The VA examiner based the opinion on the evidence before him, included a rationale, and considered the Veteran's lay assertions in reaching a conclusion.  In addition, VA provided an addendum opinion in March 2017 on whether the Veteran's NSAID prescriptions resulted in his claimed kidney disability.  The opinion was based on a file review, lay assertions, and included a rationale in reaching a conclusion.  Both medical opinions are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran claims entitlement to service connection for a kidney disability, to include as secondary to his service connected cyst, secondary to NSAID prescription for a right should disability, and as an 38 U.S.C. § 1151 claim for prescription of NSAIDs.

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

Certain chronic diseases, like renal disease in this claim, are subject to a presumptive service connection theory of entitlement that eliminates the medical nexus requirement.  38 U.S.C. § 1101(3); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  This theory can be rebutted by evidence of an intervening cause of the disability.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).  To establish this presumption, the chronic disease must be shown in service, or manifest to a compensable degree within the presumptive period after service, or noted in service along with a continuity of symptoms after discharge.  Walker, 708 F.3d at 1340.  If a presumptive service connection is not established, service connection may still be granted based on other theories of entitlement.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witness' personal knowledge.  Though the Veteran is competent to testify as to particular symptoms and effects, a diagnosis such as a kidney disability requires specialized medical knowledge or training and is not susceptible to lay observation and comment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  

After a thorough review of the evidentiary record, the Veteran is not entitled to service connection for a kidney disability, on either a direct, presumptive, or secondary basis, nor under 38 U.S.C. § 1151.  

The record indicates that the Veteran has a current kidney disability.  In 2009, VA diagnosed the Veteran with a kidney disease, and later in 2014 end-stage renal disease requiring hemodialysis.  See 38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

However, nothing indicates the Veteran's current kidney disability was incurred in service, or during a presumptive period after discharge, and there is no evidence of continuous symptoms from the time of service to the present.  The medical records indicate the Veteran's kidney disability was diagnosed around March 2009 with symptoms noted up to two years prior in 2007, fifty years after the Veteran was discharged from active duty service.  There were no symptoms in service noted related to this disability.  Based on the preponderance of the evidence, service connection on a direct basis is not warranted.

Likewise, the preponderance of the evidence is against granting entitlement to service connection for the Veteran's kidney disability secondary to his service-connected pilonidal cyst.  The Veteran's cyst was service-connected over fifty years ago and since that time there has been no evidence in the record of recurrences, residuals, or further complications.  The Veteran's treatment records indicate likely causes of his kidney disability include NSAID use, hypertension, and omeprazole. 

The 2015 VA examiner, after conducting a thorough examination of the Veteran's cyst, diagnosed the Veteran with a postoperative residual of a scar from his pilonidal cyst removal, but stated there was no change and the condition is quiescent, in other words, dormant and not causing any symptoms.  He made no statement about how the Veteran's cyst might be related to the Veteran's currently diagnosed kidney disability.  Moreover, the Veteran's representative was recorded in a call with VA in March 2017 stating that his claim to a kidney disability as a result of his service-connected cyst was a mistake.  The claim was meant to state his kidney disability was a result of over-prescription of NSAIDs by the VAMC to provide relief for his claimed right shoulder disability.  The Board has included the above analysis because, despite the representative's statement, the representative subsequently submitted arguments to the Board in an informal hearing presentation contending the Veteran's kidney disability was due to his pilonidal cyst.  

A preponderance of the evidence is also against granting entitlement to service connection secondary to NSAID use as a result of a claimed right shoulder disability.  The Veteran's claimed right shoulder disability was denied in June 2014 for lack of an in-service injury or event.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received, and the AOJ's June 2014 rating decision became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); 38 U.S.C. § 7105.

In December 2016 the Veteran filed a claim to re-open.  In a February 2017 rating decision, the AOJ re-opened the claim for service connection for a right shoulder disability, and again denied it on the same basis.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received, and the AOJ's June 2014 rating decision became final.  Bond, 659 F.3d at 1367-8; 38 U.S.C. § 7105.  The Veteran's claim must be denied as a matter of law because his claimed right shoulder disability is not a service-connected disability upon which a secondary service connection claim can be based. 

The Veteran also claims entitlement to compensation under 38 U.S.C. § 1151.  The crux of the Veteran's argument is that VA overprescribed NSAID medication for years, causing his current kidney disability.  

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability if the disability was caused by VA hospital care, medical or surgical treatment, or examination, proximately due to: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the VA medical treatment directly resulted in the Veteran's additional disability, not just a remote contributing cause.  38 C.F.R. § 3.361(d).  Merely showing that the Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation, and the disability must be beyond the natural progress of a disease unless VA failed to timely diagnose and properly treat the disease or injury and proximately caused that progress.  38 C.F.R. § 3.361(c)(1)-(2). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or, in appropriate cases, the informed consent of his representative.  38 C.F.R. § 3.361(d)(1); VAOPGCPREC 5-01 (2001). 

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  38 C.F.R. § 17.32.

The Veteran and his representative contend that the VA should not have been prescribing NSAIDs at all when the VA knew his kidneys were potentially approaching critical condition and he was struggling with control of hypertension.  VA treatment records show the Veteran was prescribed NSAIDs for decades, in the 1980s, 1990s, and 2000s, before the VA diagnosed a kidney disability in March 2009.  At the time of his diagnosis, the VA was noted to have told the Veteran to stop NSAID use and maintain a low sodium diet to control his hypertension.  In August 2009, the VA noted risk factors for his kidney disability were NSAID use, hypertension, and omeprazole, with difficulty controlling his hypertension likely related to the NSAIDs, sodium intake contrary to dietary restrictions, and non-compliance with prescribed medications.  The VA immediately stopped his omeprazole, NSAID use, recommended a low sodium diet, and advised  the Veteran to reduce alcohol use.

In adjudicating the Veteran's claim, the AOJ obtained a VA medical opinion in March 2017 on this claim.  Following a review of the Veteran's medical records, the examiner concluded that no over-prescription of NSAIDs was shown by the evidence of record, and it was less likely as not that  there was additional disability to the Veteran as a result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA.  In support of this conclusion, the examiner explained that the Veteran's kidney disability is likely multifactorial, based on longstanding hypertension, polycystic/multicystic kidney disease, senescence, and NSAID use.  The VA examiner noted from medical records the Veteran has been non-compliant with prescribed medical therapy beginning as early as 1998, to include blood pressure medications, documented by refill histories, as well as dietary recommendations related to hypertension.  The Board finds this opinion is both competent and credible, basing its conclusion on the record and in consideration of lay statements.  Therefore, the Board finds this opinion is entitled to probative weight.

The Veteran's representative contended in the informal hearing presentation that the examiner's opinion was inadequate because it failed to discuss how each aspect, including cysts, NSAIDs, and hypertension, contributed to and/or aggravated the Veteran's current kidney disability beyond the natural progression.  As discussed above, the Board has found this examination adequate, the examiner reviewed the Veteran's medical history and provided an adequate rationale for the conlcusions reached.  .  Further, evidence must show that the VA medical treatment directly resulted in the Veteran's additional disability, and was not just a remote contributing cause.  38 C.F.R. § 3.361(d).  Here there is no evidence that VA medical treatment directly or proximately caused the Veteran's additional disability.  VA treatment records and the VA examiner corroborate the Veteran's kidney disability was the result of multiple factors including longstanding hypertension, and failure to follow prescribed medications or dietary recommendations, polycystic kidney disease, natural aging, and NSAID use.  No records indicate this disability has increased beyond the natural progression.  Therefore, the preponderance of the evidence weighs against entitlement to compensation under 38 U.S.C. § 1151 based on VA NSAID prescription.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

In reaching the above conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection and 1151 claim for a kidney disability, that doctrine is not applicable to the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for renal failure, to include as secondary to service-connected pilonidal cyst, and as secondary to prescription of NSAIDs due to a right shoulder disability is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for renal failure, resulting from NSAID prescription is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


